ORDER

PER CURIAM.
Calvin Coleman, defendant, appeals the judgment entered upon his conviction by a jury in the Circuit Court of the City of St. Louis for murder second degree, Section 565.004 (RSMo 1994), assault first degree, 565.050 (RSMo 1994), two counts of armed criminal action, Section 571.015 (RSMo 1994). Defendant also appeals from the denial of his Rule 29.15 motion without an evidentiary hearing. In support of his points on appeal, defendant filed a motion to file a supplemental legal file on appeal, which we granted.
On appeal, defendant raises five points relating to his trial and one relating to his Rule 29.15 motion. Three of defendant’s points and his Batson challenges to the prosecutor’s peremptory strikes of venirepersons Brown, Collie and Holmes must be reviewed for plain error. We find no error, plain or otherwise.
We have reviewed the briefs of the parties and the record on appeal, and find no error. An extended opinion reciting the detailed facts and restating the principles of law would serve no precedential or jurisprudential value. Judgments affirmed in accordance with Rules 30.25(b) and 84.16(b).